Citation Nr: 0518702	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-08 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, for a period of time prior to March 25, 
2001.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972, and January 1983 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in January 2003, a statement of the case was issued 
in March 2003, and a substantive appeal was received in April 
2003.  In May 2005, he testified at a Board hearing at the RO 
in Winston-Salem, North Carolina.


FINDING OF FACT

An Enrollment Certification, VA-Form 22-1999, reflecting that 
the veteran was enrolled in a course at College of the 
Albemarle from January 8 through April 26, 2001, was received 
by the RO on March 25, 2002.


CONCLUSION OF LAW

The criteria are not met for entitlement to education 
assistance benefits under Chapter 30, Title 38, United States 
Code, for periods of enrollment prior to March 25, 2001.  38 
C.F.R. § 21.7131(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In this case, the RO informed the 
veteran that VA was unable to pay education benefits prior to 
March 25, 2001, as the veteran's claim was received on March 
25, 2002.  In a case such as this, where the pertinent facts 
are not in dispute and the law is dispositive, there is no 
additional information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board has decided the appeal on 
the current record without any further consideration of the 
VCAA, and will deny the veteran's claim solely because of a 
lack of entitlement under the law.

The material facts in this case are not in dispute.  The 
record reveals that an Enrollment Certification (VA Form 22-
1999) was first received by the RO on March 25, 2002, 
certifying the veteran's enrollment at the College of the 
Albermarle from January 8, 2001 through April 26, 2001.

In a December 2002 determination, the RO informed the veteran 
that VA was unable to pay educational benefits for the 
periods of education prior to one year before the date of his 
claim, the date upon which his Enrollment Certification was 
received, March 25, 2002.

The veteran requests that an exception be made to the 
regulations regarding commencing dates for Chapter 30 
benefits in his case, because he submitted the Enrollment 
Certification to the College of the Albermarle in March 2001, 
and was unaware that the documentation had not been submitted 
to VA.  In a statement submitted by the veteran in April 
2003, the veteran claimed that he was unable to submit the 
documentation because it took several months to obtain a 
certified copy of his DD Form 214.  The veteran testified in 
support of his claim at a hearing held before the undersigned 
Veterans Law Judge in May 2005.  At the hearing, the veteran 
stated that he submitted his VA Form 22-1999 to a VA 
representative at the College of the Albermarle in March 
2001, and therefore it should be treated as an informal 
claim.  In reviewing a copy of the Enrollment Certification, 
the registrar from the College of the Albermarle signed the 
document on January 18, 2001, and it was signed again by the 
registrar on March 20, 2002.  The Enrollment Certification is 
date-stamped as received by the RO on March 25, 2002.

To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 educational 
assistance benefits.  When an eligible veteran or 
servicemember enters or reenters into training (including a 
reentrance following a change of program or educational 
institution), the commencing date of his or her award of 
educational assistance will be determined as follows:  (1) If 
the award is the first award of educational assistance for 
the program of education the veteran or servicemember is 
pursuing, the commencing date of the award of educational 
assistance is the latest of:  (i) The date the educational 
institution certifies under paragraph (b) or (c) of this 
section; (ii) One year before the date of claim as determined 
by Section 21.1029(b); or (iii) The effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.7131(a).

Further, under 38 C.F.R. § 21.1029(b), the "date of claim" 
is the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  Section 21.1029(b)(1) 
states that if an informal claim is filed and VA receives a 
formal claim within one year of the date VA requested it, or 
within such other period of time as provided by Section 
21.1032, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
informal claim.  Section 21.1029(b)(2) mandates that if a 
formal claim is filed other than as described in paragraph 
(b)(1) of this section, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the formal claim.  Lastly, section 21.1029(b)(3) 
requires that if a formal claim itself is abandoned and a new 
formal or informal claim is filed, the date of claim is as 
provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.  38 C.F.R. § 21.1029(b).

The record reflects that the veteran's Enrollment 
Certification was first received by the RO on March 25, 2002.  
The award of Chapter 30 benefits based on that application, 
therefore, is only available for up to 12 months prior to 
that date, i.e., for enrollment no earlier than March 25, 
2001.  The veteran's period of enrollment from January 8 
through March 24, 2001, therefore, is not subject to the 
retroactive payment of Chapter 30 educational assistance 
benefits, based on an Enrollment Certification only received 
on March 25, 2002.

Although the Board recognizes that the veteran may have 
submitted his Enrollment Certification to the College of the 
Albemarle as early as January 18, 2001, the documentation was 
not received by VA until March 25, 2002.  Unfortunately, 
there is no VA educational statutory or regulatory provision 
that provides an exception to meeting the filing requirements 
applicable to this case.  Additionally, such submission to a 
representative at the College does not constitute an informal 
claim, so as to support the award of benefits retroactively 
to the date of his actual enrollment.  38 C.F.R. § 3.155.

Understandably, the veteran asks that the Board follow the 
intent, and not the letter, of VA law.  The Board, however, 
is bound by the applicable law and regulations when 
determining claims for VA benefits.  For this case, the 
regulatory criteria governing commencement dates of awards of 
Chapter 30 educational assistance benefits are clear and 
specific.  Pursuant to these criteria, there is no basis upon 
which to grant the veteran Chapter 30 benefits for his 
periods of enrollment prior to March 25, 2001.  The Board 
finds, therefore, that entitlement to educational benefits 
for the period of January 8, 2001 through March 24, 2001, is 
not warranted in this case.  See Taylor v. West, 11 Vet. App. 
436 (1998) (in which the United States Court of Appeals for 
Veterans Claims held that a veteran was not entitled to 
educational benefits under Chapter 30 where the commencing 
date was after the enrollment period).  As the law in this 
case is dispositive, the veteran's claim must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the 
law, rather than the facts in this case, is dispositive, the 
benefit of the doubt provisions set forth in 38 U.S.C.A. § 
5107(b) are not for consideration.




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


